Case 1:17-cv-00642 Document 113-1 Filed 10/15/19 Page 1 of 1 PageID #: 994




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          BLUEFIELD DIVISION


FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

                              Plaintiffs,
                                                    Civil Action No. 1:17-cv-00642
       vs.
                                                    Hon. David A. Faber

MERCER COUNTY BOARD OF
EDUCATION, et al.,

                              Defendants.



                                 PROPOSED ORDER

       AND NOW, upon consideration of Plaintiffs’ Motion to Exceed Page Limitation,

the same is hereby GRANTED. Plaintiffs may file a Memorandum in Opposition to

Defendants’ Motion to Dismiss that exceeds the twenty (20) page limit set forth in Rule

9.4 of the Locals Rule of Civil Procedure by twenty-five (25) pages.




                                                                                 J.
